United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                      March 5, 2007
                                 FOR THE FIFTH CIRCUIT                           Charles R. Fulbruge III
                                                                                         Clerk
                                 _______________________

                                       No. 06-60680
                                     Summary Calendar
                                 _______________________


               SCOTT J. PIAS,

                                                                   Petitioner,

                                             versus

               FEDERAL AVIATION ADMINISTRATION,

                                                                   Respondent.

            __________________________________________________________

                         Petition for Review of a Final Order of the
                           National Transportation Safety Board
                                    (NTSB No. EA-5222)
            __________________________________________________________


Before REAVLEY, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

       A Federal Air Surgeon refused to issue Scott Pias a third-class airman medical

certificate. The Administrative Law Judge (“ALJ”) and the National Transportation Safety


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                                1
Board upheld that decision. We deny Pias’ petition for review for the following reasons:

      1.     Substantial evidence supports the denial. The ALJ heard extensive testimony

             from two eminently qualified experts, one in aviation psychiatry, Dr. Almond,

             and one in general psychiatry, Dr. Chesanow. The ALJ credited the opinions

             of Drs. Almond and Chesanow, each of whom testified that Pias’ condition is

             severe enough that without his prescribed medication, his symptoms are likely

             to return and that it is possible that Pias could experience symptoms

             notwithstanding his medication. Though Pias argues Drs. Almond and

             Chesanow did not base their opinions on Pias’ specific case history, any gaps

             in information were the result of Pias’ infrequent visits to his treating

             psychiatrist after he began taking Celexa. Drs. Almond and Chesanow worked

             from the records they had, which indicated that Pias’ symptoms returned when

             he went off medication or changed medications. The ALJ also credited the

             opinions of Drs. Almond and Chesanow in concluding that Pias’ medication,

             Celexa, carried a significant risk of producing impairing side effects during the

             unmonitored two-year period that would result upon issuance of the license

             Pias sought.

      2.     Pias’ claims that the FAA’s denial violates the Americans with Disabilities Act

             and the Rehabilitation Act suffer from the fatal flaw of making their debut in




                                             2
              Pias’ brief to this court, and we therefore do not consider those arguments.1

              See Public Citizen, Inc. v. United States EPA, 343 F.3d 449, 461 (5th Cir.

              2003). Pias should have presented those arguments to the ALJ and the NTSB

              as part of the administrative determination. See, e.g., Clark v. Skinner, 937

              F.2d 123, 126 (4th Cir. 1991); Cousins v. Sec’y of United States DOT, 880

              F.2d 603, 610-11 (1st Cir. 1989) (en banc) (Breyer, J.).



PETITION DENIED.




       1
         We might also ignore this argument for inadequate briefing. See L & A Contracting Co.
v. Southern Concrete Servs., 17 F.3d 106, 113 (5th Cir. 1994).

                                              3